HALLETT, District Judge.
This is a hill by the interstate commerce commission against the Southern Pacific Company and several other railroad companies to enforce an order of the commission, made November 25,1895, in a suit of the Colorado Fuel & Iron Company against the said railroad companies. The Southern Pacific Company has filed a plea to the jurisdiction, alleging that it is not an inhabitant of this district, that it is a corporation of the state of Kentucky, and that it has its principal office in the city of San Francisco, in the state of California. Following this there is in the plea this language:
“This defendant further alleges that no violation or disobedience on its part of any order or" requirement of the interstate commerce commission, as set forth in the petition herein, or of any order or requirement of said interstate commerce commission, has happened within the said district of Colorado.”
The order of the commission relates to charges for transportation between Pueblo, Colo., and San Francisco, Cal., as to which it is *43avei-ml that the respondent roads are “under a common control, management, or arrangement for a continuous carriage or shipment” between the said points. Section 16 of the interstate commerce act, as amended in 1889 (25 Stat. 860), provides that a petition of this kind shall be filed “in the judicial district in which the common earlier complained of has its principal office, or in which the violation or disobedience of such order or requirement shall happen.” This is not the district in which the Southern Pacific Company has its principal office, but it is (he district in which the violation or disobedience of the order of the commission lias happened. The pleader is careful to state that no violation or disobedience of tbe order has occurred in this district on flie part of respondent, but it does not say wbat has been done by the co-respondents. The fact appears to be that the Bout hern Pacific Company has lines in California, and in some of ihe states and territories between California and Colorado, which connect with lines of the other respondents, extending into and through the state of Colorado and i.o the city of Pueblo. If all thdse roads are operated under a common control, management, or arrangement in making the-rates interdicted by the interstate commission, the act of one in this district is the act of all, and the violation or disobedience of the order of the commission by all ¡he roads may be said to take place in this district, as well as the district of California. In the case cited from 6 C. C. A. 653, 57 Fed. 948 (Interstate Commerce Commission v. Texas & P. Ry. Co.), jurisdiction was maintained on the ground that the principal office of the respondent was in ihe city of Few York. There is no tiling in that case, Touching the other clause of section 16 of the act, as to the place in which a violation or disobedience of an order of the commission shall be said to occur; and whether, under that clause, all lines forming a continuous route of transportation between points remote from each other, such as Pueblo and Ban Francisco, shall be taken to be a single Tine, for the purposes of the act.
The plea to the jurisdiction will be overruled.